               Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 1 of 24




 1
 2
 3
 4
 5
 6
 7
 8                               IN THE UNITED STATES DISTRICT COURT,

 9                                WESTERN DISTRICT OF WASHINGTON

10
      Eve Productions, LLC                              )   Case No.: 2:21-cv-251
11                                                      )
                          Plaintiff,                    )   FIRST   AMENDED     COMPLAINT;
12       vs.                                            )   EXHIBIT 1; DECLARATION OF EMILY
13                                                      )   MORGAN;
      Michelle Derbyshire (formerly Doe aka             )   DEMAND FOR JURY TRIAL
14    fbkf@sroff.com),                                  )
                                                        )   (1) DIRECT COPYRIGHT
15                        Defendant.                    )       INFRINGEMENT
16                                                      )   (2) CONTRIBUTORY
                                                        )       COPYRIGHT
17                                                      )       INFRINGEMENT
                                                        )   (3) DMCA VIOLATIONS
18                                                      )
19
20
                                        FIRST AMENDED COMPLAINT
21
               Plaintiff Eve Productions, LLC (“Plaintiff”), by and through its counsel, brings files this
22
23   First Amended Complaint against Defendant Michelle Derbyshire (formerly Doe aka

24   fbkf@sroff.com) (“Defendant”) and alleges as follows:
25                                     I.   NATURE OF THE ACTION
26
               1.     This matter arises under the United States Copyright Act of 1976, as amended, 17
27
     U.S.C. §§ 101, et seq. (the “Copyright Act”).
28

     First Amended Complaint 1                                                          Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 2 of 24




 1           2.      The Plaintiff alleges that Defendant is liable for: (1) direct and contributory

 2   copyright infringement in violation of 17 U.S.C. §§ 106 and 501; (2) violations under the Digital
 3   Millennium Copyright Act, 17 U.S.C. §§ 1202.
 4
                                   II.     JURISDICTION AND VENUE
 5
             3.      This Court has subject matter jurisdiction over this action pursuant to 17 U.S.C. §§
 6
 7   101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1338 (patents,

 8   copyrights, trademarks, and unfair competition) and 28 U.S.C. § 1367 (supplemental jurisdiction).
 9           4.      Defendant either resides in, solicits, transacts, or is doing business within this
10
     jurisdiction, and has committed unlawful and tortious acts both within and outside this jurisdiction
11
     with the full knowledge that his or her acts would cause injury in this jurisdiction. As such,
12
13   Defendant has sufficient contacts with this judicial district to permit the Court’s exercise of

14   personal jurisdiction over him or her.
15           5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c) because: (a)
16
     all or a substantial part of the events or omissions giving rise to the claims occurred in this District;
17
     and, (b) the Defendant resides or resided, and therefore can or could be found, in this State.
18
19   Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for copyright

20   cases), because the Defendant or Defendant’s agents resides and can be found in this District.
21           6.      As discussed in detail below, Defendant has accessed the Internet repeatedly from
22
     Internet Protocol addresses in this District (as recently as February 1, 2021) to make racist remarks
23
     about an African American attorney for rightsholders (referring to him as a “Negro”), proclaim his
24
25   her support for movie piracy (“itsfun2steal”) and engage in wide scale piracy.

26                                             III.    PARTIES
27
                                               A. The Plaintiff
28

     First Amended Complaint 2                                                            Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 3 of 24




 1           7.      Plaintiff is a limited liability company registered under the laws of the State of

 2   Nevada, has principal offices in Los Angeles, California and is an affiliate of Voltage Pictures, a
 3   production company with a notable catalog of major award-winning motion pictures such as Wind
 4
     River, The Murder of Nicole Brown Simpson and The Hurt Locker.
 5
             8.      Plaintiff is the owner of the Work Ava featuring Jessica Chastain, Colin Farrell,
 6
 7   John Malkovich and Common, which tells the story of a deadly assassin specializing in high

 8   profile hits who is forced to fight for her own survival when a job goes wrong.
 9                                              B. The Defendant
10
             9.      Previously identified as Defendant Doe aka fbkf@sroff.com, Defendant Michelle
11
     Derbyshire is an adult individual residing in Vancouver, Washington.
12
13           9.10.   Defendant is an admitted and proud user of the notorious piracy website referred

14   to as YTS or YIFY (“YTS website”).
15           10.11. The YTS website is currently accessible at YTS.MX and was previously accessible
16
     at YTS.AM, YTS.AG and YTS.LT.
17
             11.12. The YTS website is known for distributing torrent files of copyright protected
18
19   motion pictures.

20
21
22
23
24
25
26
27
28

     First Amended Complaint 3                                                         Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 4 of 24




 1           12.13. Upon information and belief, Defendant hwas been assigned Internet Protocol

 2   (“IP”) address 71.193.144.236 from heris Internet Service Provider (“ISP”) Comcast.
 3           14.     Public information shows that IP address 71.193.144.236 is in Vancouver,
 4
     Washington.
 5
             13.15. Plaintiff was granted early discovery to request identifying information from
 6
 7   Comcast regarding the owner of IP address 71.193.144.236, which was identified as Michelle

 8   Derbyshire of Vancouver, WA.
 9           16.     Defendant previously accessed the Internet from IP address 68.186.24.19 assigned
10
     by the ISP Charter.
11
             14.17. On Sept. 22, 2020, Defendant used the Harry S Cornhole username to state “Blacks
12
13   have always been an interesting breed” from IP address 68.186.24.19.

14           18.     Public information shows that IP address 68.186.24.19 is in Lincoln, Oregon.
15           19.     Plaintiff was granted early discovery to request identifying information from
16
     Charter Communications, Inc. regarding the owner of IP address 68.186.24.19, which was
17
     identified as William Holt.
18
19           20.     William Holt is the owner of a stand-alone vacation rental home located in Lincoln,

20   Oregon, which is operated by the management company Meredith Management.
21           15.21. On 9/22/2020, the same day that “Harry S Cornhole” commented from IP address
22
     68.186.24.19, William Holt and Meredith Management confirmed that the vacation rental home
23
     was rented by Michelle Derbyshire. See Decl. of Emily Morgan.
24
25           16.     Upon information and belief, Defendant previously resided in Oregon but moved

26   to and currently resides in Washington and particularly in this District but still maintains ties to
27   Oregon.
28

     First Amended Complaint 4                                                         Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 5 of 24




 1           17.22. Defendant uses one or more Virtual Private Network (“VPN”) services to try to

 2   conceal his her illicit activities.
 3           18.23. A VPN is a type of Internet Service that provides access to the Internet. A
 4
     conventional ISP such as Charter or Comcast will assign its subscriber an IP address and log the
 5
     subscriber’s activities on the Internet while using the assigned IP address. In comparison, many
 6
 7   VPN providers provide their subscribers “anonymous” usage by, for example, not logging

 8   subscriber access, assigning the subscriber IP addresses that are simultaneously shared among many
 9   users, and/or encrypting traffic.
10
             19.24. A VPN subscriber accesses the VPN service from his her normal Internet service
11
     so that she is assigned an IP address from the VPN provider. If the VPN connection is temporarily
12
13   disconnected, the subscriber can lose the benefit of anonymity because the IP address of the

14   conventional ISP which is likely logged will be exposed.
15           20.25. Some VPN services include a so-called “Kill Switch” so that the subscriber device
16
     is automatically disconnected from the Internet until the VPN connection is restored when the
17
     VPN connection is temporarily disconnected.
18
19           21.26. VPN providers usually obtain their IP addresses, colocation and support from large

20   data center providers such as Datacamp Limited, Digital Ocean and Total Server Solutions, LLC.
21           22.27. Defendant used IP addresses that were assigned to a VPN service from data centers
22
     such as 212.102.46.66 from Datacamp Limited and 198.8.80.88 from Total Server Solutions, LLC
23
     as discussed below.
24
25           23.28. Public information shows that IP addresses 212.102.46.66 and 198.8.80.88 are

26   associated with servers in Seattle, Washington.
27
28

     First Amended Complaint 5                                                        Culpepper IP, LLLC
                                                                          75-170 Hualalai Road, Suite B204
                                                                                          Kailua-Kona, HI
                                                                                 Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 6 of 24




 1
 2
 3
 4
 5
 6
 7           24.29. Defendant frequently comments on articles using the Disqus platform under the
 8
     username “lookinthemirrorloser” with a public display username “Harry S Cornhole” in the
 9
     comment sections of the Portland, Oregon based online newspaper Willamette Week
10
     (https://www.wweek.com/)          and      the      online      publication        TorrentFreak
11
12   (https://www.torrentfreak.com).

13           25.30. Defendant registered for the username Harry S Cornhole using the email address
14
     “fbkf@sroff.com” on or about September 6, 2020.
15
             26.31. Defendant chose an image of a Caucasian hand making the “ok” hand gesture as
16
     the icon representing his her username.
17
18
19
20
             27.32. The Anti-Defamation League states that the hand gesture chosen by Defendant as
21
22   the icon for his her username is a common expression indicating support for white supremacy.

23   See https://www.adl.org/education/references/hate-symbols/okay-hand-gesture [last accessed on
24
     Feb. 26, 2021].
25
             28.33. Upon information and belief, Defendant purposely chose this username and profile
26
     icon to show his her disdain and racial animus towards an African American attorney named
27
28   Kerry S. Culpepper who represents copyright holders.

     First Amended Complaint 6                                                      Culpepper IP, LLLC
                                                                        75-170 Hualalai Road, Suite B204
                                                                                        Kailua-Kona, HI
                                                                               Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 7 of 24




 1           29.34. On Feb. 2, 2021, Defendant used the Harry S Cornhole username to state “Kerry

 2   Culpepper the Hawaiian Negro…” from IP address 167.99.109.10 (of Digital Ocean).
 3
 4
 5
 6
 7
 8           30.35. On Jan. 27, 2021, Defendant used the Harry S Cornhole username to state,
 9
     “Culpepper appears to be wanting an early funeral. Folks will murder for just about anything these
10
     days” from IP address 71.193.144.236 (of the ISP Comcast).
11
12           31.36. Defendant uses the Harry S Cornhole username to make comments criticizing the

13   Black Lives Matter (“BLM”) movement and people of African descent in general.
14           32.37. On Sept. 6, 2020, Defendant used the Harry S Cornhole username to refer to people
15
     of the BLM as “A Potpourri of Scum” from IP address 45.43.14.76 (of the ISP Tier.Net
16
     Technologies LLC).
17
18
19
20
21
22
23           33.38. On that same day and from the same IP address, Defendant used the Harry S

24   Cornhole username to state, “A normal person thinks homeless antifa and blm are all the same.
25   Gross!”.
26
             34.39. On that same day and from the same IP address, Defendant used the Harry S
27
     Cornhole username to state disdain towards the Portland, “Ya' Think? I moved far away from that
28

     First Amended Complaint 7                                                        Culpepper IP, LLLC
                                                                          75-170 Hualalai Road, Suite B204
                                                                                          Kailua-Kona, HI
                                                                                 Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 8 of 24




 1   S Hole.”

 2           35.40. On that same day and from the same IP address, Defendant used the Harry S
 3   Cornhole username to state, “Bring your children with you downtown. When you start killing
 4
     those homeless, blm, and antifa losers, you will have a great excuse for why you did it. Truck will
 5
     become a lawnmower.”
 6
 7           36.41. On Sept. 22, 2020, Defendant used the Harry S Cornhole username to state “Blacks

 8   have always been an interesting breed” from IP address 68.186.24.19 (of Charter).
 9           37.42. Defendant uses the Harry S Cornhole username to make comments supporting
10
     movie piracy and use of the YTS website.
11
             38.43. In a comment on the TorrentFreak website, Defendant used the Harry S Cornhole
12
13   username to make comments, “itsfun2steal” and “Seedboxes are fine...” on Jan. 25, 2021 from IP

14   address 71.193.144.236 (of Comcast).
15           39.44. A seedbox is a high-bandwidth remote server for uploading and downloading of
16
     digital files from peer-to-peer networks such as BitTorrent.
17
             40.45. In a comment to a TorrentFreak article discussing litigation against the piracy
18
19   website 1337 and its users, Defendant used the Harry S Cornhole username to make a comment

20   bragging about his her use of the 1337 website and the YTS website “safely” by using a VPN
21   “killswitch” on Jan. 27, 2021 from IP address 198.8.80.88 (of the ISP Performive and data center
22
     Total Server Solutions, LLC). See https://torrentfreak.com/movie-piracy-lawsuit-target-alleged-
23
     1337x-users-210126/ [last accessed on Feb. 26, 2021].
24
25
26
27
28

     First Amended Complaint 8                                                         Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 9 of 24




 1           41.46. In a comment to a torrent article discussing litigation against YTS users, Defendant

 2   used the Harry S Cornhole username to make a comment bragging about this use of the YTS
 3   website on Feb. 1, 2021 from IP address 167.99.109.10 (of Digital Ocean).                        See
 4
     https://torrentfreak.com/more-yts-users-settle-piracy-claims-after-legal-pressure/ [last accessed
 5
     on Feb. 26, 2021].
 6
 7
 8
 9
10
             42.47. From many of the same IP addresses from which Defendant bragged that she used
11
12   a VPN to regularly use or made racist comments, Defendant downloaded and shared copies of

13   Plaintiff’s Work and those of affiliates of Plaintiff.
14           43.48. Defendant commented from IP address 45.43.14.76 on 9/6/2020. For example,
15
     Defendant stated, “Bring your children with you downtown. When you start killing those
16
     homeless, blm, and antifa losers, you will have a great excuse for why you did it. Truck will
17
18   become a lawnmower.”

19           44.49. Defendant downloaded, reproduced and shared copies of the Work Ava under file
20   name “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]” multiple times on 9/11/2020 from IP
21
     address 45.43.14.76. See Exhibit “13”.
22
             45.50. Defendant downloaded, reproduced and shared copies of the Work The Murder Of
23
24   Nicole Brown Simpson under file name The Murder Of Nicole Brown Simpson (2019) [WEBRip]

25   [1080p] [YTS.LT] multiple times between 5/9/2020 and 6/17/2020 from IP address 45.43.14.76.
26   See Exhibit “13”.
27
             46.51. Defendant downloaded, reproduced and shared copies of the motion picture Wild
28

     First Amended Complaint 9                                                         Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 10 of 24




 1   Horses under file name Wild Horses (2015) [BluRay] [720p] [YTS.LT] multiple times between

 2   6/3/2020 and 6/4/2020 from IP address 45.43.14.76. See Exhibit “13”.
 3           47.52. Defendant commented from IP address 212.103.49.148 multiple times on
 4
     9/6/2020. For example, Defendant stated, “Every time these losers die to a bullet, the Taxpayer
 5
     saves money.”
 6
 7           48.53. Defendant downloaded, reproduced and shared copies of the motion picture Wind

 8   River under file name Wind River (2017) [YTS.AG] multiple times on 11/1/2020 from IP address
 9   212.103.49.148. See Exhibit “13”.
10
             49.54. Defendant commented from IP address 192.111.134.213 on 9/9/2021.               For
11
     example, Defendant stated, “Anybody can murder another person at least once before getting
12
13   caught.”

14           50.55. Defendant downloaded, reproduced and shared copies of the Work Ava under file
15   names “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]” and “Ava (2020) [720p] [WEBRip]
16
     [YTS.MX]” multiple times between 9/2/2020 and on 9/13/2020 from IP address 192.111.134.213.
17
     See Exhibit “31”.
18
19           51.56. Defendant commented from IP address 198.8.80.88 on 1/27/2021. For example,

20   Defendant stated, “…oh yeah, yify baaaaaby!” YIFY is another name for the YTS website.
21           52.57. Defendant downloaded, reproduced and shared copies of the Work Ava under file
22
     names “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]”, “Ava (2020) [720p] [BluRay]
23
     [YTS.MX]”, and “Ava.2020.1080p.BluRay.H264.AAC-RARBG” multiple times between
24
25   11/13/2020 and 1/13/2021 from IP address 198.8.80.88. See Exhibit “13”.

26           53.58. Defendant commented from IP address 154.16.168.185 on 1/28/2021.               For
27   example, Defendant stated, “Kerry is admitted to practice…”
28

     First Amended Complaint 10                                                     Culpepper IP, LLLC
                                                                        75-170 Hualalai Road, Suite B204
                                                                                        Kailua-Kona, HI
                                                                               Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 11 of 24




 1           54.59. Defendant downloaded, reproduced and shared copies of the Work Ava under file

 2   names “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]” and “Ava (2020) [720p] [WEBRip]
 3   [YTS.MX]” multiple times between 11/16/2020 and 1/13/2021 from IP address 154.16.168.185.
 4
     See Exhibit “13”.
 5
             55.60. Defendant commented from IP address 45.43.14.96 on 1/29/2021. For example,
 6
 7   Defendant stated, “No Bing. https://gibiru.com/” as his her recommendation as an alternative

 8   search engine to assist in pirating content since Bing was removing search results.
 9           56.61. Defendant downloaded, reproduced and shared copies of the Work Wind River
10
     under file name Wind River (2017) [1080p] [YTS.AG] multiple times on 1/26/2021 from IP
11
     address 45.43.14.96. See Exhibit “13”.
12
13           57.62. Defendant commented from IP address 212.102.46.66 on 2/2/2021. For example,

14   Defendant stated, “When she gets hit by a bus, i'll buy a round for the house!”
15           58.63. Defendant downloaded, reproduced and shared copies of the Work Wind River
16
     under file name Wind.River.2017.1080p.BluRay.H264.AAC-RARBG multiple times on
17
     1/22/2021-1/23/2021 from IP address 212.102.46.66. See Exhibit “31”.
18
19           59.64. Plaintiff’s agent sent at least a first notice styled per 17 U.S.C. 512(a) of the Digital

20   Millennium Copyright Act (“infringement notice”) to the ISP associated with the IP addresses
21   used by Defendant requesting the ISP stop their subscriber (Defendant) from continuing to
22
     infringe the Work via BitTorrent protocol.
23
             60.65. Upon information and belief, the ISP forwarded the Notice to Defendant and
24
25   Defendant received it.

26           66.     The ISPs such as Performive, Tier.Net, Charter and Comcast provided the Internet
27   service for Defendant at the time of the above comments. The data service providers such as
28

     First Amended Complaint 11                                                           Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 12 of 24




 1   Digital Ocean provided the IP addresses the VPN provider provided to Defendant.

 2           67.     Because Defendant resides in a household with other adult individuals, Plaintiff
 3   was granted a third-party subpoena for a deposition on Defendant Michelle Derbyshire to
 4
     determine the true identity of the responsible party.
 5
             68.     Plaintiff served Michelle Derbyshire on 7/22/2021 to testify at the deposition along
 6
 7   with the witness fee.

 8           61.69. Defendant did not attend the deposition and did not return the witness fee.
 9           62.     Plaintiff intends to subpoena the ISP to learn the subscriber identity of Defendant.
10
             63.     Plaintiff intends to subpoena the data service providers to learn the identities of the
11
     VPN providers that provided service to Defendant.
12
13           64.      Further discovery may be necessary in some circumstances in order to be certain

14   of the identity of the proper Defendant. Plaintiff believes that information obtained in discovery
15   will lead to the identification of Defendant’s true name and permit the Plaintiff to amend this
16
     Complaint to state the same. Plaintiff further believes that the information obtained in discovery
17
     may lead to the identification of additional infringing parties to be added as Defendants. Plaintiff
18
19   will amend this Complaint to include the proper names and capacities when they have been

20   determined. Plaintiff is informed and believes, and based thereon allege, that the fictitiously
21   named Defendant participated in and is responsible for the acts described in this Complaint and
22
     damages resulting therefrom.
23
                                    IV.     FACTUAL BACKGROUND
24
25           A. The Plaintiff Owns the Copyrights to the Work

26
             65.70. The Plaintiff is the owner of the copyright registrations for the screenplay
27
     (PAu003943693) and the motion picture (PA0002235557) in the Work Ava.
28

     First Amended Complaint 12                                                           Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
             Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 13 of 24




 1           66.71. The Works was published as a motion picture and is currently offered for sale in

 2   commerce.
 3           67.72. Defendant had notice of Plaintiff’s rights through at least the credits indicated in
 4
     the content of the motion picture which bore proper copyright notices.
 5
             68.73. Defendant also had notice of Plaintiff’s rights through general publication and
 6
 7   advertising associated with the motion pictures, and packaging and copies, each of which bore a

 8   proper copyright notice.
 9           69.74. The YTS website provides torrent files, many including the name “YTS” in their
10
     file names, that can be used by a BitTorrent protocol client application (“BitTorrent Client”) to
11
     download copyright protected content, including Plaintiff’s Work.
12
13           70.75. Defendant used the YTS website to download the torrent files associated with

14   Plaintiff’s Work.
15           71.76. The YTS website displays, “WARNING! Download only with VPN…” and
16
     further information warning users that their IP address is being tracked by the ISP and encouraging
17
     them to protect themselves from expensive lawsuits by purchasing service from a VPN on its
18
19   homepage. Upon information and belief, this warning has appeared on the YTS website since

20   2018.
21
22
23
24
             B. Defendant Used BitTorrent To Infringe the Plaintiff’s Copyrights.
25
             72.77. BitTorrent is one of the most common peer-to-peer file sharing protocols (in other
26
27   words, set of computer rules) used for distributing large amounts of data.

28           73.78. The BitTorrent protocol’s popularity stems from its ability to distribute a large file

     First Amended Complaint 13                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 14 of 24




 1   without creating a heavy load on the source computer and network. In short, to reduce the load on

 2   the source computer, rather than downloading a file from a single source computer (one computer
 3   directly connected to another), the BitTorrent protocol allows users to join a "swarm" of host
 4
     computers to download and upload from each other simultaneously (one computer connected to
 5
     numerous computers).
 6
 7           1. Defendant installed a BitTorrent Client onto his or her Computer.
 8
 9           74.79. A BitTorrent Client is a software program that implements the BitTorrent Protocol.

10   There are numerous such software programs which can be directly downloaded from the Internet.
11           75.80. Once installed on a computer, the BitTorrent Client serves as the user’s interface
12
     during the process of uploading and downloading data using the BitTorrent protocol.
13
             76.81. Defendant installed a BitTorrent Client onto his or her computer.
14
15           2. The Initial Seed, Torrent, Hash and Tracker

16           77.82. A BitTorrent user that wants to upload the new file, known as an “initial seeder,”
17   starts by creating a “torrent” descriptor file using, for example, the Client he or she installed onto
18
     his or her computer.
19
             78.83. The initial user or seeder of a file used a process referred to as “ripping” to create
20
21   a copy of motion pictures from either Blu-ray or legal streaming services.

22           79.84. The initial seeder included the wording “YTS” in the title of the torrent files in
23   order to enhance a reputation for the quality of his or her torrent files and attract users to the YTS
24
     website.
25
             80.85. The Client takes the target computer file, the “initial seed,” here the copyrighted
26
27   Work, and divides it into identically sized groups of bits known as “pieces.”

28           81.86. The Client then gives each one of the computer file’s pieces, in this case, pieces of

     First Amended Complaint 14                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 15 of 24




 1   the copyrighted Work, a random and unique alphanumeric identifier known as a “hash” and

 2   records these hash identifiers in the torrent file.
 3           82.87. When another peer later receives a particular piece, the hash identifier for that
 4
     piece is compared to the hash identifier recorded in the torrent file for that piece to test that the
 5
     piece is error-free. In this way, the hash identifier works like an electronic fingerprint to identify
 6
 7   the source and origin of the piece and that the piece is authentic and uncorrupted.

 8           83.88. Torrent files also have an "announce" section, which specifies the URL (Uniform
 9   Resource Locator) of a “tracker,” and an "info" section, containing (suggested) names for the
10
     files, their lengths, the piece length used, and the hash identifier for each piece, all of which are
11
     used by Clients on peer computers to verify the integrity of the data they receive.
12
13           84.89. The “tracker” is a computer or set of computers that a torrent file specifies and to

14   which the torrent file provides peers with the URL address(es).
15           85.90. The tracker computer or computers direct a peer user’s computer to other peer
16
     user’s computers that have particular pieces of the file, here the copyrighted Work, on them and
17
     facilitates the exchange of data among the computers.
18
19           86.91. Depending on the BitTorrent Client, a tracker can either be a dedicated computer

20   (centralized tracking) or each peer can act as a tracker (decentralized tracking.)
21           3. Torrent Sites
22
             87.92. “Torrent sites” are websites that index torrent files that are currently being made
23
     available for copying and distribution by people using the BitTorrent protocol. There are
24
25   numerous torrent websites including the YTS website.

26           88.93. Defendant went to torrent sites including the YTS website to upload and download
27   Plaintiff’s copyrighted Work.
28

     First Amended Complaint 15                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 16 of 24




 1             4. The Peer Identification

 2             89.94. The BitTorrent Client will assign an identification referred to as a Peer ID to the
 3   computer so that it can share content (here the copyrighted Work) with other peers.
 4
               90.95. Upon information and belief, Defendant was assigned a Peer ID by their BitTorrent
 5
     client.
 6
 7             5. Uploading and Downloading a Work Through a BitTorrent Swarm

 8             91.96. Once the initial seeder has created a torrent and uploaded it onto one or more
 9   torrent sites, then other peers begin to download and upload the computer file to which the torrent
10
     is linked (here the copyrighted Work) using the BitTorrent protocol and BitTorrent Client that the
11
     peers installed on their computers.
12
13             92.97. The BitTorrent protocol causes the initial seeder’s computer to send different

14   pieces of the computer file, here the copyrighted Work, to the peers seeking to download the
15   computer file.
16
               93.98. Once a peer receives a piece of the computer file, here a piece of the copyrighted
17
     Work, it starts transmitting that piece to the other peers.
18
19             94.99. In this way, all of the peers and seeders are working together in what is called a

20   “swarm.”
21             95.100.        Here, Defendant participated in a swarm and directly interacted and
22
     communicated with other members of that swarm through digital handshakes, the passing along
23
     of computer instructions, uploading and downloading, and by other types of transmissions.
24
25             96.101.        In this way, and by way of example only, one initial seeder can create a

26   torrent that breaks a movie up into hundreds or thousands of pieces saved in the form of a
27   computer file, like the Work here, upload the torrent onto a torrent site, and deliver a different
28

     First Amended Complaint 16                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 17 of 24




 1   piece of the copyrighted Work to each of the peers. The recipient peers then automatically begin

 2   delivering the piece they just received to the other peers in the same swarm.
 3           97.102.         Once a peer has downloaded the full file, the BitTorrent Client reassembles
 4
     the pieces and the peer is able to view the movie. Also, once a peer has downloaded the full file,
 5
     that peer becomes known as “an additional seed,” because it continues to distribute the torrent
 6
 7   file, here the copyrighted Work.

 8           6. The Plaintiff’s Computer Investigator Identified the Defendant’s IP Addresses as
 9           Participants in Swarms That Were Distributing Plaintiff’s Copyrighted Work.
10
             98.103.         The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP
11
     addresses that are being used by those people that are using the BitTorrent protocol and the
12
13   Internet to reproduce, distribute, display or perform the Plaintiff’s copyrighted Work.

14           99.104.         MEU used forensic software to enable the scanning of peer-to-peer
15   networks for the presence of infringing transactions.
16
             100.105.        MEU extracted the resulting data emanating from the investigation,
17
     reviewed the evidence logs, and isolated the transactions and the IP addresses associated therewith
18
19   for the files identified by the SHA-1 hash value of the Unique Hash Number.

20           101.106.        The IP addresses, Unique Hash Numbers, and hit dates contained in Exhibit
21   “1” accurately reflect what is contained in the evidence logs.
22
             102.107.        The logged information in Exhibit “1” show that Defendant copied pieces
23
     of the Plaintiff’s copyrighted Works identified by the Unique Hash Numbers.
24
25           103.108.        The Defendant’s computer used the identified IP addresses to connect to

26   the investigative server from a computer in this District in order to transmit a full copy, or a
27   portion thereof, of a digital media file identified by the Unique Hash Number.
28

     First Amended Complaint 17                                                        Culpepper IP, LLLC
                                                                           75-170 Hualalai Road, Suite B204
                                                                                           Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 18 of 24




 1           104.109.        MEU’s agent analyzed each BitTorrent “piece” of the Work Ava

 2   distributed by the IP addresses listed on Exhibit “1” and verified that re-assemblage of the pieces
 3   using a BitTorrent Client results in a fully playable digital motion picture of the Work.
 4
             105.110.        MEU’s agent viewed the Work side-by-side with the digital media file that
 5
     correlates to the Unique Hash Number and determined that they were identical, strikingly similar
 6
 7   or substantially similar.

 8           C. Defendant knew the Copyright Management Information included in the illegitimate
 9           file copies he or she distributed had been removed or altered without the authority of
10
             Plaintiff
11
             106.111.        A legitimate file copy of the Work includes copyright management
12
13   information indicating the title.

14           107.112.        The initial seeder of the infringing file copies of Plaintiff’s Work added the
15   word “YTS” to the file titles to brand the quality of piracy files he or she released and attract
16
     further traffic to the YTS website.
17
             108.113.        The word YTS is not included in the file title of legitimate copies or streams
18
19   of the Plaintiff’s Work. The initial seeders of the Work altered the title to falsely include the

20   words “YTS” as CMI.
21           109.114.        The file copies Defendant distributed to other peers in the Swarm included
22
     this altered CMI in the file title.
23
             110.115.        Defendant knew that the YTS website from which he or she obtained the
24
25   torrent files was distributing illegal copies of the Work.

26           111.116.        Defendant knew that the file copies that he or she distributed to other peers
27   in the Swarm included the altered CMI without the authority of Plaintiff.
28

     First Amended Complaint 18                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 19 of 24




 1           117.    Defendant knew that the CMI in the title he or she distributed to other peers in the

 2   Swarm included the altered CMI without the authority of Plaintiff.
 3           118.    Defendant knew that YTS was not a licensed distributor of Plaintiff’s Work.
 4
     Indeed, the YTS website includes a warning to this effect.
 5
             119.    Defendant knew that the CMI that included YTS in the file names was false.
 6
 7           120.    Defendant knew that the false or altered CMI in the titles would induce, enable,

 8   facility or conceal infringements of the Work when they distributed the false CMI, altered CMI,
 9   or the Work including the false or altered CMI.
10
             121.    Namely, Defendant knew that other recipients would see the file titles and use the
11
     altered CMI to go to the website such as YTS from where the torrent files originated to obtained
12
13   unlicensed copies of the Work.

14           122.    By providing the altered CMI to others via the VPN service, Defendant induced,
15   enabled, and facilitated further infringements of the Work.
16
             112.
17
             113.    D. Defendant has repeatedly admitted and even bragged of being a user of the
18
19           YTS website.

20           114.123.        Defendant has made numerous comments on the Disqus platform admitting
21   his or her use of the YTS website.
22
             115.124.        Defendant has made numerous comments on the Disqus platform admitting
23
     that she uses a VPN to conceal his her piracy activities.
24
25           116.125.        Defendant has made at least one comments on the Disqus platform

26   admitting that she uses a kill switch as a further protection to conceal his her piracy activities.
27           117.126.        MEU obtained capture records from the same IP addresses from where
28

     First Amended Complaint 19                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 20 of 24




 1   Defendant made these comments showing substantial piracy of Plaintiff’s Work and those of

 2   others.
 3                                   VI. FIRST CLAIM FOR RELIEF
 4                                   (Direct Copyright Infringement)

 5             118.127.      Plaintiff re-alleges and incorporates by reference the allegations contained
 6   in each of the foregoing paragraphs.
 7
               119.128.      Plaintiff is the copyright owners of the Work which each contains an
 8
     original work of authorship.
 9
10             120.129.      Defendant copied the constituent elements of the Work.

11             121.130.      Defendant also publicly performed and displayed the copyright protected
12   Work.
13
               122.131.      By participating in the BitTorrent swarms with others, Defendant
14
     distributed at least a piece of the copyright protected Work to others.
15
16             123.132.      Plaintiff did not authorize, permit, or provide consent to Defendant to copy,

17   reproduce, redistribute, perform, or display its Work.
18             124.133.      As a result of the foregoing, Defendant violated the Plaintiff’s exclusive
19
     rights to reproduce the Work in copies, in violation of 17 U.S.C. §§ 106(1) and 501.
20
               125.134.      As a result of the foregoing, Defendant violated the Plaintiff’s exclusive
21
22   rights to distribute copies of the Work in copies, in violation of 17 U.S.C. §§ 106(3) and 501.

23             126.135.      As a result of the foregoing, Defendant violated the Plaintiff’s exclusive
24   rights to perform the Work publicly, in violation of 17 U.S.C. §§ 106(4) and 501.
25
               127.136.      Defendant’s infringements were committed “willfully” within the meaning
26
     of 17 U.S.C. § 504(c)(2).
27
28             128.137.      The Plaintiff has suffered damages that were proximately caused by

     First Amended Complaint 20                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 21 of 24




 1   Defendant’s copyright infringements including, but not limited to lost sales, price erosion, and a

 2   diminution of the value of its copyright.
 3                                     VIII. SECOND CLAIM FOR RELIEF
 4                      (Contributory Copyright Infringement based upon participation in the
                                                BitTorrent Swarm)
 5
             129.138.        Plaintiff re-alleges and incorporates by reference the allegations contained
 6
 7   in each of the foregoing paragraphs.

 8           130.139.        By participating in the BitTorrent swarms with others, Defendant induced,
 9   caused or materially contributed to the infringing conduct of others.
10
             131.140.        Plaintiff did not authorize, permit, or provide consent to the Defendant
11
     inducing, causing, or materially contributing to the infringing conduct of others .
12
13           132.141.        Defendant knew or should have known that the other BitTorrent users in a

14   swarm with him or her were directly infringing the Plaintiff’s copyrighted Work by copying
15   constituent elements of the registered Work that are original.          Indeed, Defendant directly
16
     participated in and therefore materially contributed to others’ infringing activities.
17
             133.142.        The Defendant’s infringements were committed “willfully” within the
18
19   meaning of 17 U.S.C. § 504(c)(2).

20           134.143.        By engaging in the contributory infringement alleged in this Complaint,
21   the Defendant deprived not only the producers of the Work from income that could have been
22
     derived when the respective film was shown in public theaters and offered for sale or rental, but
23
     also all persons involved in the production and marketing of this film, numerous owners of local
24
25   theaters and retail outlets and their employees, and, ultimately, the local economy.              The

26   Defendant’s misconduct therefore offends public policy.
27                                     VIII. THIRD CLAIM FOR RELIEF
28                                (Digital Millennium Copyright Act Violations)

     First Amended Complaint 21                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 22 of 24




 1
             135.144.        Plaintiff re-alleges and incorporates by reference the allegations contained
 2
     in each of the foregoing paragraphs.
 3
 4           136.145.        Defendant knowingly and with the intent to induce, enable, facilitate, or

 5   conceal infringement of the copyright protected Work Ava, distributed copyright management
 6   information (“CMI”) that falsely included the wording “YTS” and “RARBG” in violation of 17
 7
     U.S.C. § 1202(a)(2).
 8
             137.146.        Defendant, without the authority of Plaintiff, or the law, distributed
 9
10   removed or altered CMI knowing that the CMI had been removed or altered to include the wording

11   “YTS” and “RARBG” without the authority of the Plaintiff and knowing, or having reasonable
12   grounds to know, that it will induce, enable, facilitate, or conceal infringement of copyright
13
     protected Work Ava in violation of 17 U.S.C. § 1202(b)(2).
14
             138.147.        Defendant, without the authority of Plaintiff, or the law, distributed
15
16   Plaintiff’s Copyright protected Work Ava knowing that the CMI had been removed or altered to

17   include the wording “YTS” and “RARBG”, and knowing, or having reasonable grounds to know,
18   that it will induce, enable, facilitate, or conceal infringement of the copyright protected Work in
19
     violation of 17 U.S.C. § 1202(b)(3).
20
             139.148.        Particularly, the Defendant knew that the CMI in the file names of the pieces
21
22   had been altered to include the wording “YTS” or “RARBG”.

23           140.149.        Particularly, the Defendant distributed the file names that included CMI that
24   had been altered to include the wording “YTS” or “RARBG”.
25
             141.150.        Defendant knew that the wording “YTS” and “RARBG” originated from
26
     the notorious movie piracy websites YTS and RARBG for which she actively uses.
27
28

     First Amended Complaint 22                                                         Culpepper IP, LLLC
                                                                            75-170 Hualalai Road, Suite B204
                                                                                            Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
            Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 23 of 24




 1           142.151.        Defendant’s acts constitute violations under the Digital Millennium

 2   Copyright Act, 17 U.S.C. § 1202.
 3           143.152.        Plaintiff is entitled to an injunction to prevent Defendant from engaging in
 4
     further violations of 17 U.S.C. § 1202.
 5
             144.153.        Plaintiff is entitled to recover from Defendant the actual damages suffered
 6
 7   by Plaintiff and any profits Defendant has obtained as a result of him or her wrongful acts that are

 8   not taken into account in computing the actual damages. Plaintiff is currently unable to ascertain
 9   the full extent of the profits Defendant has realized by their violations of 17 U.S.C. § 1202.
10
             145.154.        Plaintiff is entitled to elect to recover from Defendant statutory damages for
11
     their violations of 17 U.S.C. § 1202.
12
13           146.155.        Plaintiff is further entitled to costs and reasonable attorneys’ fees.

14                                        PRAYER FOR RELIEF
15           WHEREFORE, the Plaintiff respectfully requests that this Court:
16
             (A) enter temporary, preliminary and permanently injunctions enjoining Defendant from
17
     continuing to directly infringe and contribute to infringement of the Plaintiff’s copyrighted Work;
18
19           (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a) that any service

20   provider providing service for Defendant which he or she used to infringe Plaintiff’s Work
21   immediately cease said service;
22
             (C) award the Plaintiff actual damages and Defendant’s profits in such amount as may be
23
     found; alternatively, at Plaintiff’s election, for maximum statutory damages of $150,000 pursuant
24
25   to 17 U.S.C. § 504-(a) and (c) against Defendant;

26           (D) award the Plaintiff its actual damages from the DMCA violations and Defendant’s
27   profits in such amount as may be found; or, in the alternative, at Plaintiff’s election, for maximum
28

     First Amended Complaint 23                                                          Culpepper IP, LLLC
                                                                             75-170 Hualalai Road, Suite B204
                                                                                             Kailua-Kona, HI
                                                                                    Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 14-1 Filed 09/14/21 Page 24 of 24




 1   statutory damages of $25,000 for DMCA violations pursuant to 17 U.S.C. § 1203(c) for violations

 2   of 17 U.S.C. § 1202 against Defendant;
 3             (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. § 505
 4
     against Defendant; and
 5
               (G) grant the Plaintiff any and all other and further relief that this Court deems just and
 6
 7   proper.

 8             The Plaintiff hereby demands a trial by jury on all issues properly triable by jury.
 9             DATED: Kailua-Kona, Hawaii, February September 1426, 2021.
10
     /s/ Joshua Lee _________________
11   Joshua Lee, WSA No. 57358
     CULPEPPER IP, LLLC
12   75-170 Hualalai Road, Suite B204
13   Kailua-Kona, Hawaii 96740
     Telephone:     (808) 464-4047
14   Facsimile:     (202) 204-5181
     E-Mail:        joshua.lee@culpepperip.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     First Amended Complaint 24                                                           Culpepper IP, LLLC
                                                                              75-170 Hualalai Road, Suite B204
                                                                                              Kailua-Kona, HI
                                                                                     Telephone (808) 464-4047
